Rornsiabie Cony SWertor Caytt

I.

Case 1:21-cv-10395-RGS Document1 Filed 03/08/21 Page 1 of 9

Pro Se 1 (Rev, 09/16} Complaint for a Civil Case

erence Than (

(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,

please write "see attached" in the space and attach an additional
page with the full list of names.)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

Case No.

 

Plaintiff(s)

Jury Trial: (check one) [ ] Yes [_]No

-V-

Defendant(s)

VV 30 LOLULSIG
pao 1oWdisia $'P
LZ Hi WY Q- OWN (200

COMPLAINT FOR A CIVIL CASE

The Parties to This Complaint
A.

The Plaintiff(s)

(to be filled in by the Clerk’s Office)

40 $WY3T0 NI
adis2 aad

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name Tecceae 1: \ nome
Street Address (pa00 Oner itt Ss Place
City and County uc7eard 5 DAY

State and Zip Code WAR 00 ACh VICKS, O OgU| By

Telephone Number
E-mail Address

 

 

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (/inown). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-10395-RGS Document 1 Filed 03/08/21 Page 2 of 9

Pro Se i (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1
Name DArnotavte duder lu v Court
Job or Title (if known)
Street Address a 19 S WRC Street
City and County Bac nolable
State and Zip Code MADSACHUSeHS , O R036

Telephone Number

 

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

Name Comma weakin of Barcnoteble (cunt
Job or Title (if krrown)

Street Address Oo (05 Maa Otrect

City and County {aarnstable

 

State and Zip Code (V\tvs Ach aes J O ay (p30

Telephone Number

 

E-mail Address (iffnown)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (ifknown)

 

Defendant No. 4
Name
Job or Title fifknown)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:21-cv-10395-RGS Document1 Filed 03/08/21 Page 3 of 9

Pro Se | (Rev. 09/16) Complaint for a Civil Case

IL

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
\f2| Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a, If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) >

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Oris acitizen of
(foreign nation)

 

Page 3 of 5
Case 1:21-cv-10395-RGS Document1 Filed 03/08/21 Page 4 of 9

Pro Se | (Rev, 09/16) Complaint for a Civil Case

II].

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (reign nation) ’

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

0,006, O90

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

YiaArian OF Crrdttottonal And Civil Legnv'S

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

(0)009,009 Fase xmpiisonmnty
CACAL Dyer MINAKION » YUlAtion OF md Civel Rignre
itd) Seger mental Wosues gence This Wes eta Jung 9%

Page 4 of 5
Case 1:21-cv-10395-RGS Document 1 Filed 03/08/21 Page 5 of 9

Pro Se t (Rev, 09/16) Complaint fora Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

] agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: fh AR |

Signature of Plaintiff eS Sea
Printed Name of Plaintiff —Rer“~n¢ —(TNGOMAS

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
6 Case 1:21-cv-10395-RGS Document1 Filed 03/08/21 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

UNLTED STATES WISTRECT CURT
_—s FOR Le
Wistna OF Massachusesss
Jeccevte_|. hemes ee
rae noeade Sopel rae Couy a 2 a
De Pennant bo

 

 

 

COMPLATAT

 

 

 

 

TON KOS-3) BamSlahe  Sbpberrer Coutt

 

JUdSGe Gilbea Kekcsed VO \ek me

 

Se “MY Constkarional Wight 10

 

Kevdensens My Set LU Coc, (nat

 

IS A Ualatign of Ont eights

 

 

The jawrrecs thet have loeen
Presents 10 ME by Bernoiable

 

Seciae CooG, have Faded “16

 

Kepenserme me acl, And have

 

Nat Arocud wr Cese 1 Sense VACA

 

llote6, AiGo MW Afgmney 5 Dresented
Oo Me UN

 

iamStablel aunty Sueeciol
rou, 4

 

 

 

Ae Aide’ (lO bold Lhe Coccepr
Cops and Ve A

 

‘DA Yespar ot ore

 
Case 1:21-cv-10395-RGS Document1 Filed 03/08/21 Page 7 of 9

 

Far. SaAining latices On

 

Rilge_ “Teokorn, FAalortied Slates,

 

Pera, Wan holding MA DOL Crd Peto

 

EViperte.

 

 

DTha Are TNs Yo FaSley Cowwict

 

(Ne, So Vre Comes OF Vhe

 

ConmorLvealin ANS TS ASenk’s \Jon't

 

ay

rome our, 1 Haye Geen FAG

 

Rent san for BO Months. [py

 

A Ye CammMonWwealtn TA Warncietole

 

LAITY, Ard Whey A Oweeprng Vhese

 

Ceames ONter Ve Yoo, bY Sibkening

 

me And hand Picking Prforneys

 

Vhet Lsnth Aoy . Redesem Me FAY

 

And Wino Wouid Nox Preseny VW

 

Cece, Chose Vhey Yo POL Wer

 

iO P(osuCwe Whe Vast Pore

 

ORs OC We ’eust ADA

 

r\ig\e — WAnao9, 1 HA

 

 

AT Have All lre_evidene, Tom

 

Dg\ia arakments To GrandyOo”

 

Miauie5, AN Mepcal And Winess

 

hak Ploves MH Complaint LY Bave

 

Le Cuvee. cr Vhe Wamolatvie

 

Openak Covt Alongs Wen TVhe

 

 

 

yaaa iealkh, Ae Pans {To Tavley

 
Case 1:21-cv-10395-RGS Document1 Filed 03/08/21 Page 8 of 9

 

ToWiGe te TO Kees (re Quiet

 

Abput Vheil Uc mes ee AIA Ast

 

We \O Ale Areten Me.

 

 

L (ou “\we Baceroiake Coun avPermoe

 

OH ANd The Commonweal — H(@

 

Venving MR WN Wights OF delt_ VehasAtion

 

Ad Are Fatcing we Vo \We These

 

TMAcntkes  (audierts And Uiolaing WN

 

l=

Ne inks Aad Constekasionay Sa

 

\ ey FY Qains Vo Fase Conuct

 

WL «

 

 

 

 

 

M Ag king a

Tuy ial Respect SUbmdied
~ RY ML Thomes
gee

 

ooo Shuto PAE

 

leJ2zands \bey, MA OOSU.

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-10395-RGS Document 1 Filed 03/08/21 Page 9 of 9

 

 

 

Po ae

 

 

0,000,090 , Far MN Case |

 

 

| de TY Ans tered Fg, Bostun eS

 

HO Kedensent WW Selt

 

 

 

 

 

 

VospecttlY Sub “Hed

 

—lerredce ~Thonre
ae a

 

 

ee aa
(2060 Sherrts PlYe

 

OIZ2AVS SD AY mq ODSYUD-

 

 

 

 

 

 

 

 

 

 

 

 

 

 
